Case 1:13-bk-12328       Doc 57   Filed 10/12/18 Entered 10/12/18 14:56:52         Desc Main
                                  Document     Page 1 of 1


                         UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF RHODE ISLAND

 In re:

 CORY R. JENGO,                                 Chapter 13
                                                Case No. 13-12328-DF
           Debtor.

                                CERTIFICATE OF SERVICE

          I, Lauren M. Bucci, Esq. of the law firm of Sassoon & Cymrot, LLP, hereby certify

that I have this 12th day of October 2018 served on behalf of U.S. Bank Trust National

Association, as Trustee of the Igloo Series II Trust as serviced by SN Servicing Corp., a

Response to Notice of Final Cure Payment and this Certificate of Service by causing

copies hereof to be sent by electronic mail via the Case Management / Electronic Case

Files (ECF) system and by first-class U.S. mail (M) to all parties not appearing

electronically but entitled to service per the Federal Rules of Bankruptcy Procedure.

 Cory R. Jengo                                  Janet J. Goldman, Esq.
 39 Fletcher St                                 51 Jefferson Blvd. Suite 7
 Warwick, RI 02889-8139 (M)                     Warwick, RI 02888 (ECF)
 Gary L. Donahue                                John Boyajian, Esq.
 Office of the U.S. Trustee                     400 Westminster St. Box 12
 U.S. Courthouse                                Providence, RI 02903 (ECF)
 One Exchange Terrace Suite 431
 Providence, RI 02903 (ECF)

                                                  /s/ Lauren M. Bucci, Esq.
                                                  Lauren M. Bucci, Esq.
